Per Curiam
We are of the opinion that for the reason stated in Mr, Justice Potter’s opinion, that the stay granted was a proper exercise of the power of the court. The defendant, however, was entitled to be held harmless for any damages resulting by the delay in receiving money which had been deposited.
This could only be done by the appellant giving a bond or undertaking sufficient to cover the interest which might accrue upon the moneys pending the appeal, he having only given an undertaking for costs, the order appealed from should be modified so as to require the plaintiff to give security for damages sufficient to cover the interest which will accrue upon the fund pending this appeal. An undertaking in $3,000 additional would seem to be sufficient, with leave, however, to apply for an increase of the undertaking in case it should be made to appear that by delays in the disposition of the appeal a greater amount of interest would be-liable to accrue than that designated above
The order of Mr Justice Potter, as thus modified, should be affirmed, without costs to either party_,__